NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JASMIN IDALIA SOLARES GONZALEZ,                  No.   19-72319

                Petitioner,                      Agency No. A206-007-060

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 8, 2021**
                                San Francisco, California

Before: HURWITZ and BRESS, Circuit Judges, and CORKER,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Clifton L. Corker, United States District Judge for the
Eastern District of Tennessee, sitting by designation.
      Jasmin Idalia Solares Gonzalez1 (“Solares”), a citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her application for

withholding of removal. We previously remanded for the BIA to consider (1)

whether Solares’ proposed social group is cognizable and (2) whether her social

group was a “reason” for her persecution. Gonzalez-Solares v. Whitaker, 742 F.

App’x 277, 278 (9th Cir. 2018) (citing Barajas-Romero v. Lynch, 846 F.3d 351, 360

(9th Cir. 2017)). On remand, the BIA determined that the proposed social group

was “young, single women who are targeted for harm in Guatemala.” It found this

group not cognizable and further found no nexus between this proposed social group

and Solares’ claimed persecution.

      This Court has jurisdiction to review immigration proceedings under 8 U.S.C.

§ 1252. We deny the petition for review.

      1.     We review denials of withholding of removal for substantial evidence

and will uphold the denial if it is supported by “reasonable, substantial, and probative

evidence on the record considered as a whole.” Wang v. Sessions, 861 F.3d 1003,

1007 (9th Cir. 2017) (internal quotation marks omitted). The substantial evidence


1
      Although Petitioner’s name is spelled differently in Petitioner’s and
Respondent’s brief, we will use the spelling of Petitioner’s name as it appears in the
Guatemalan national register of persons, both decisions of the BIA, and our previous
opinion on this matter, Gonzalez-Solares v. Whitaker, 742 F.App’x 277 (9th Cir.
2018).

                                           2
standard is “highly deferential” and the petitioner must show that “the evidence not

only supports . . . but compels reversal.” Pedro-Mateo v. INS, 224 F.3d 1147, 1150

(9th Cir. 2000) (internal quotation marks omitted). The question of whether a

proposed social group is cognizable is a matter of law which we review de novo.

Diaz-Reynoso v. Barr, 968 F.3d 1070, 1076 (9th Cir. 2020); Pirir-Boc v. Holder,

750 F.3d 1077, 1081 (9th Cir. 2014).

      2.     In his initial opinion, the IJ defined the proposed social group as

“young, single women who are targeted for harm in Guatemala.” Solares did not

challenge this definition in her appeal to the BIA. On remand from this Court, the

BIA limited its consideration to the IJ’s construction of the group. Solares contends

that the BIA improperly conducted its own fact-finding in concluding that the

proposed social group was not cognizable [Pet. Br. 7]. But, whether a group

constitutes a “particular social group” is a question of law. Mendoza–Alvarez v.

Holder, 714 F.3d 1161, 1163 (9th Cir. 2013). Moreover, the BIA relied completely

on the IJ’s construction of the social group.

      3.     The BIA concluded that the proposed social group was not cognizable

because it was defined by the harm suffered.    Solares did not raise a challenge to

this ruling in her opening brief and has therefore forfeited it. See Nguyen v. Barr,

983 F.3d 1099, 1102 (9th Cir. 2020); Kohler v. Inter-Tel Techs., 244 F.3d 1167,

1182 (9th Cir. 2001).


                                          3
      4.     Solares next argues that she is entitled to withholding of removal

because her status as a “young, single woman” was “a reason” she was persecuted.

See Barajas-Romero, 846 F.3d at 360. Substantial evidence supports the BIA’s

denial of this claim. The IJ “specifically found” that the persecutor was motivated

by money, not because Solares was a “young, single woman.” The BIA correctly

found no clear error in that finding. Indeed, Solares’ own testimony was consistent

with that finding. At the hearing, she never suggested that she believed the extorter

was motivated by her status as a young, single woman. Instead, she only testified to

his demands for money.

      The BIA also conducted its own review of the record as a whole and found

that it supported the IJ’s denial of withholding. Though the extorter mentioned that

Solares was a “very pretty girl,” the BIA found that his “focus” in calling her was to

“get[] money.” The BIA independently applied the Barajas-Romero standard and

determined that Solares’ claimed social group status was not “a reason” she was

targeted. Although there was some evidence from which the BIA could have found

that Solares’ status as a young, single woman was “a reason” she was targeted, the

record did not compel that conclusion.

      PETITION FOR REVIEW DENIED.




                                          4